         Case
          Case3:17-cr-00114-LRH-CLB
               3:17-cr-00114-LRH-CLB Document
                                      Document113-1
                                               115 Filed
                                                    Filed12/02/20
                                                          11/20/20 Page
                                                                    Page11ofof22




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No.13644
3
     SUMMER A. JOHNSON
4    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
6    Facsimile: (702) 388-6787
     E-mail: Summer.Johnson@usdoj.gov
7    Attorneys for the United States

8                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
9
      UNITED STATES OF AMERICA,                      Case No. 3:17-CR-00114-LRH-CBC
10
                   Judgment Creditor,                FINAL ORDER OF GARNISHMENT
11
            v.
12
      DEVENDRA ISHWARBHAL PATEL,
13
                   Judgment Debtor,
14
            and
15
      ZIONS BANCORPORATION, N.A., dba
16    Nevada State Bank, and its successors or
      assigns,
17
                   Garnishee.
18

19
           This matter is before the Court for entry of a Final Order of Garnishment, pursuant
20
     to Section 3205 of the Federal Debt Collection Procedures Act of 1990, 28 U.S.C. § 3205,
21
     against the non-exempt property of Judgment Debtor, Devendra Ishwarbhal Patel.
22
           The United States filed an Application for Writ of Garnishment seeking any
23
     nonexempt property belonging to or owed to Judgment Debtor held by Zions
24
     Bancoporation, N.A., dba Nevada State Bank, its Successors or Assigns (“Garnishee”). A
     Bancorporation,
25
     Writ of Garnishment was properly served on Garnishee, which filed an Answer stating it
26
     had in its possession, custody or control, personal property belonging to and due the
27
     Judgment Debtor in the form of a checking account with a balance of $23,882.47.
28


                                                 1
          Case
           Case3:17-cr-00114-LRH-CLB
                3:17-cr-00114-LRH-CLB Document
                                       Document113-1
                                                115 Filed
                                                     Filed12/02/20
                                                           11/20/20 Page
                                                                     Page22ofof22




1             The Judgment Debtor was served with the Writ of Garnishment and notified of his

2    right to claim an exemption or request a hearing. The Judgment Debtor did not request a

3    hearing to determine exempt property.

4             Having considered the Application, Garnishee’s Answer and noting that the

5    Judgment Debtor has not exercised his right to request a hearing, the Court GRANTS the

6    United States’ Motion for Final Order of Garnishment and orders as follows:

7             IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

8    Garnishee Zions Bancoporation,
                     Bancorporation, N.A., dba Nevada State Bank, shall pay to the United

9    States within 15 days from the date of this final order all monies held in the name of

10   Devendra Ishwarbhal Patel previously withheld by the Garnishee as nonexempt property

11   in its possession belonging to Judgment Debtor in accordance with the Writ of

12   Garnishment, up to the amount of debt owed by Judgment Debtor Devendra Ishwarbhal

13   Patel.

14            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Garnishee

15   provide written notification to Judgment Debtor and the United States of the dates and

16   amounts of the property delivered to the Clerk of the Court. The property received shall be

17   applied to the judgment rendered in this matter.

18            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that certified

19   check(s) bearing case number 3:17-CR-00114-LRH-CBC shall be made payable and mailed

20   to the Clerk of the Court, United States District Court for the District of Nevada, 333 Las

21   Vegas Boulevard South, Suite 1334, Las Vegas, Nevada, 89101.

22   DATED this 2nd day of December, 2020.
     Dated:_______________________                       ___________________________________
23                                                       UNITED STATES DISTRICT JUDGE
24                                                      _________________________________
                                                        LARRY. R. HICKS
25                                                      UNITED STATES DISTRICT JUDGE
26

27

28


                                                  2
